UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 14)* Nu Skin Enterprises, Inc. (Name of Issuer) Class A Common Stock (Title of Class of Securities) 67018T-10-5 (CUSIP Number) December 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) þ Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. CUSIP No. 67018T-10-5 13G/A Page1 of 6 1 NAMES OF REPORTING PERSON(S). I.R.S. IDENTIFICATION NOS. OF ABOVE PERSON(S) (ENTITIES ONLY). Blake M. Roney 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) o (SEE INSTRUCTIONS)(b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Blake M. Roney:United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER Blake M. Roney:58,648**SEE ITEM 4 6 SHARED VOTING POWER Blake M. Roney:3,422,793**SEE ITEM 4 7 SOLE DISPOSITIVE POWER Blake M. Roney:58,648**SEE ITEM 4 8 SHARED DISPOSITIVE POWER Blake M. Roney:3,422,793**SEE ITEM 4 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON Blake M. Roney:3,481,441**SEE ITEM 4 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES(SEE INSTRUCTIONS)o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) Blake M. Roney:5.6%**SEE ITEM 4 12 TYPE OF REPORTING PERSON(S) (SEE INSTRUCTIONS) Blake M. Roney:IN CUSIP No. 67018T-10-5 13G/A Page2 of 6 1 NAMES OF REPORTING PERSON(S). I.R.S. IDENTIFICATION NOS. OF ABOVE PERSON(S) (ENTITIES ONLY). Nancy L. Roney 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a)o (SEE INSTRUCTIONS)(b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Nancy L. Roney:United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER Nancy L. Roney:0**SEE ITEM 4 6 SHARED VOTING POWER Nancy L. Roney:3,422,793**SEE ITEM 4 7 SOLE DISPOSITIVE POWER Nancy L. Roney:0**SEE ITEM 4 8 SHARED DISPOSITIVE POWER Nancy L. Roney:3,422,793**SEE ITEM 4 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON Nancy L. Roney:3,422,793**SEE ITEM 4 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) Nancy L. Roney:5.5%**SEE ITEM 4 12 TYPE OF REPORTING PERSON(S) (SEE INSTRUCTIONS) Nancy L. Roney:IN CUSIP No. 67018T-10-5 13G/A Page 3 of 6 Item 1 (a)Name of Issuer: The name of the issuer is Nu Skin Enterprises, Inc. (the “Issuer”). (b)Address of Issuer’s Principal Executive Offices: The address of the Issuer’s principal executive office is 75 West Center Street, Provo, Utah 84601. Item 2 (a)Name of Person Filing: This report is being filed by Blake M. Roney and Nancy L. Roney (referred to individually by name and referred to collectively as the “Reporting Persons”). (b)Address of Principal Business Office or, if none, Residence: The address of the Reporting Persons’ principal business office is 75 West Center Street, Provo, Utah 84601. (c)Citizenship: The Reporting Persons are both citizens of the United States of America. (d)Title of Class of Securities: This report covers the Issuer’s Class A Common Stock, par value $.001 per share (the “Class A Common Stock”). (e)CUSIP Number: The CUSIP number of the Class A Common Stock is 67018T-10-5. Item 3Not applicable. Item 4Ownership. Blake M. Roney: (a) Mr. Roney beneficially owns or may be deemed to beneficially own 3,481,441 shares of Class A Common Stock. 3,297,348 shares of Class A Common Stock are held by a limited liability company owned entirely by the Reporting Persons.Mr. Roney is co- manager of the limited liability company and has shared voting and investment power with respect to all shares held by the limited liability company. The filing of the above statement shall not be construed as an admission that Mr. Roney is, for the purposes of Section 13(d) or 13(g) of the Securities Exchange Act of 1934, as amended, the beneficial owner of the following shares which were included in the 3,481,441 shares of Common Stock referenced above: 58,648 shares of ClassA Common Stock held indirectly by Mr.Roney as trustee, with respect to which he has sole voting and investment power; and 125,445 shares of ClassA Common Stock held indirectly by Mr.Roney as co-trustee, with respect to which he shares voting and investment power. CUSIP No. 67018T-10-5 13G/A Page 4 of 6 (b) Mr. Roney beneficially owns or may be deemed to beneficially own 3,481,441 shares of Class A Common Stock which would constitute 5.6% of the number of shares of then outstanding Class A Common Stock. (c) (i) Mr. Roney has sole power to vote or direct the vote of 58,648 shares of Class A Common Stock held indirectly by Mr.Roney as trustee, for which Mr.Roney disclaims beneficial ownership. (ii) Mr. Roney has shared power to vote or direct the vote of 3,422,793 shares of Class A Common Stock as follows:3,297,348 shares of Class A Common Stock are held indirectly by Mr. Roney as co-manager of a limited liability company, and 125,445 shares of Class A Common Stock held indirectly by Mr. Roney as co-trustee, for which Mr.Roney disclaims beneficial ownership. (iii) Mr. Roney has sole power to dispose or direct the disposition of 58,648 shares of Class A Common Stock held indirectly by Mr.Roney as trustee, for which Mr.Roney disclaims beneficial ownership. (iv) Mr. Roney has shared power to dispose or direct the disposition of 3,422,793 shares of Class A Common Stock as follows:3,297,348 shares of Class A Common Stock are held indirectly by Mr. Roney as co-manager of a limited liability company, and 125,445 shares of Class A Common Stock held indirectly by Mr. Roney as co-trustee, for which Mr.Roney disclaims beneficial ownership. Nancy L. Roney: (a) Mrs. Roney beneficially owns or may be deemed to beneficially own 3,422,793 shares of Class A Common Stock. 3,297,348 shares of Class A Common Stock are held by a limited liability company owned entirely by the Reporting Persons.Mrs. Roney is co- manager of the limited liability company and has shared voting and investment power with respect to all shares held by the limited liability company. The filing of the above statement shall not be construed as an admission that Mrs. Roney is, for the purposes of Section 13(d) or 13(g) of the Securities Exchange Act of 1934, as amended, the beneficial owner of the following shares which were included in the 3,422,793 shares of Common Stock referenced above: 125,445 shares of ClassA Common Stock held indirectly by Mrs.Roney as co-trustee, with respect to which she shares voting and investment power. (b) Mrs. Roney beneficially owns or may be deemed to beneficially own 3,422,793 shares of Class A Common Stock which would constitute 5.5% of the number of shares of then outstanding Class A Common Stock. (c) (i) Mrs. Roney does not have sole power to vote or direct the vote of any shares of Class A Common Stock. CUSIP No. 67018T-10-5 13G/A Page 5 of 6 (ii) Mrs. Roney has shared power to vote or direct the vote of 3,422,793 shares of Class A Common Stock as follows:3,297,348 shares of Class A Common Stock are held indirectly by Mr. Roney as co-manager of a limited liability company, and 125,445 shares of Class A Common Stock held indirectly by Mrs. Roney as co-trustee, for which Mrs.Roney disclaims beneficial ownership. (iii) Mrs. Roney does not have sole power to dispose or direct the disposition of any shares of Class A Common Stock. (iv) Mrs. Roney has shared power to dispose or direct the disposition of 3,422,793 shares of Class A Common Stock as follows:3,297,348 shares of Class A Common Stock are held indirectly by Mrs. Roney as co-manager of a limited liability company, and 125,445 shares of Class A Common Stock held indirectly by Mrs. Roney as co-trustee, for which Mrs.Roney disclaims beneficial ownership. Item 5 Ownership of Five Percent or Less of a Class Not applicable. Item 6 Ownership of More than Five Percent on Behalf of Another Person. Not applicable. Item 7 Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company. Not applicable. Item 8 Identification and classification of Members of the Group. Not applicable. Item 7 Notice of Dissolution of Group. Not applicable. Item 10 Certification. Not applicable. CUSIP No. 67018T-10-5 13G/A Page6 of 6 SIGNATURES The undersigned by signing below hereby confirm this joint filing is being made on behalf of each of them. After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. /s/Blake M. Roney By:Blake M. Roney Dated:February 9, 2011 /s/Nancy L. Roney By:Nancy L. Roney Dated:February 9, 2011
